DETAILED ACTION
The instant application having Application No. 16/447374 filed on June 20, 2019 is presented for examination by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Information Disclosure Statement
As required by M.P.E.P. 609(C), the applicant’s submission of the Information Disclosure Statement is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609(C), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Claim Analysis – 35 USC § 112 (f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “bit mixer … configured to” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim limitation “bit mixer … configured to” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-10 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Figures 1-3 and paragraphs 44-47 appear to recite sufficient structure for the claimed bit mixers that can be implemented in hardware or software.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

    Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL “Information Security Applications of Bit-Mixers” by Laszlo Hars on January 2016, hereinafter referred to as Hars.

As per claims 1 and 11, Hars discloses A device for generating coded data from input data (Hars, abstract and sections I-II, teaches using bit mixers to take an input and generate an uncorrelated output.), the device comprising: 
an input for receiving the input data, wherein the input data comprises a plurality of data blocks (Hars, abstract and section II, teaches the bit mixers receiving input having a fixed length (i.e. block size). Hars, sections K and IV and Figure 6, also teaches the input having a block size.); 
a plurality of bit mixers communicatively coupled in parallel to the input (Hars, sections D, F, G, teaches the bit mixers operating in parallel.), 
(Hars, section K and Figure 6, teaches that each bit mixer receives a different block of the original message.), 
and wherein no two bit mixers of the plurality of bit mixers are configured to produce same output values for same input values (Hars, section K, teaches that each bit mixer could be a different bit mixer with the same key or each bit mixer could be the same bit mixer using a different key. Either way, each bit mixer would produce a different output given the same input.); 
a combiner communicatively coupled in parallel to the plurality of bit mixers; and an output communicatively coupled to the combiner, the output configured to provide coded data corresponding to the input data (Hars, sections D and G, teaches that the bit mixers can operate in parallel and the output of the individual bit mixers is blended together to generate the output of the parallel system.)

As per claims 2 and 12, Hars discloses wherein the coded data comprises a cryptographic hash of the input data (Hars, sections J and K, teaches performing hash functions using the bit mixers.)  

As per claims 3 and 13, Hars discloses wherein each bit mixer of the plurality of bit mixers operates under control of different subkey data (Hars, section K, teaches using different keys for each bit mixer.)

As per claims 4 and 14, Hars discloses wherein the coded data comprises a message authentication code for the input data (Hars, section L, teaches generating MACs using the bit mixers.)  

As per claims 5 and 15, Hars discloses wherein each bit mixer of the plurality of bit mixers is hard coded in hardware (Hars, abstract and sections II, III, D, I, and K, teaches using hardware bit mixers.)

As per claims 6 and 16, Hars discloses wherein the plurality of bit mixers consists of a number n of bit mixers in parallel, and wherein the device has n times less side channel leakage compared to actions of the device executed on a single programmable microprocessor (Hars, abstract and sections II, III, C, D, F, and K, teaches that having the bit mixers in parallel lowers the side channel leakage.) 

As per claims 7 and 17, Hars discloses wherein each bit mixer of the plurality of bit mixers produces a respective output from a respective input in a single clock cycle (Hars, section II, teaches that bit mixers can be fast and generate output in a single clock cycle.)

As per claims 8 and 18, Hars discloses wherein each bit mixer of the plurality of bit mixers comprises a second plurality of second bit mixers configured in parallel (Hars, section K, teaches having a plurality of bit mixers and then mentions replacing all of the simple bit mixers with clusters of bit mixers in parallel for higher security.)

As per claims 9 and 19, Hars discloses wherein data from an enumeration of the plurality of data blocks is provided to the plurality of bit mixers (Hars, section K and Figure 6, teaches providing the original message by breaking the message up into blocks and providing each block to a bit mixer. This is considered as an enumeration of the original message.)

As per claims 10 and 20, Hars discloses wherein each of the bit mixers of the plurality of bit mixers comprises at least one of a XOR tree based bit mixer, a substitution-permutation network based bit mixer, or a double-mix Feistel network based bit mixer (Hars, Figure 3, teaches performing XTS encryption using a bit mixer with XORs. Hars, sections D, E, G, J, K, and IV, also teaches XORing data. Hars, section IV, also teaches double-mix Feistel bit mixers and substitution-permutation network bit mixers.)

Related Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes:
Hars (US 2018/0176011) and Hars (US 2019/0109715) are related applications by the same inventor but do not qualify as prior art based on their publication date.
Halevi (US 8126286) – teaches coding data to help resist differential attacks
Johnson (US 7809135) – teaches data mixing.
NPL “Hardware Bit-Mixers” by inventor Laszlo Hars – teaches bit mixers to prevent side channel leakage.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B KING whose telephone number is (571)270-7310.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 5712728878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/John B King/
Primary Examiner, Art Unit 2498